IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SHANNON BARRY STABLER,

      Appellant,

v.                                  CASE NO. 1D14-1638

STATE OF FLORIDA,

     Appellee.
____________________________/

Opinion filed June 8, 2015.

An appeal from the Circuit Court for Escambia County.
Ross Goodman, Judge.

Nancy A. Daniels, Public Defender, Barbara J. Busharis, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Kristen Bonjour, Assistant Attorney General,
Tallahassee, for Appellee.




               OPINION ON MOTION FOR REHEARING,
         WRITTEN OPINION, AND CERTIFICATION OF CONFLICT


PER CURIAM.

      This cause is before us on Appellant’s motions for rehearing, written

opinion, and certification of conflict. We deny the motion for rehearing and
certification of conflict, but grant the motion for written opinion and,

accordingly, withdraw our former opinion of April 14, 2015, and substitute this

opinion in its place.

      AFFIRMED. State v. Carpenter, 158 So. 3d 693 (Fla. 1st DCA 2015).

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.




                                        2